John I. Purtle, Justice, dissenting. I dissent because I feel the appellant was twice placed in jeopardy for the same offense. Double jeopardy is prohibited by both the state and federal constitutions. This was clearly established in two fairly recent cases. North Carolina v. Pearce, 395 U.S. 711 (1969); and Harris v. Oklahoma, 433 U.S. 682 (1977). In the case before us the appellant was charged with possession of a firearm by a felon. He also was charged with being a habitual offender. He had previously been convicted twice on other nonviolent crimes. The fact that he was convicted on the two prior felonies elevated the innocent conduct of selling the firearms to that of a felony. Then the same two prior convictions were used to enhance the punishment resulting from the possession of the firearms. This same situation was considered by the Supreme Court of Kentucky in the case of Heady v. Commomcealth, 597 S.W. 2d 613 (Ky. 1980). The Kentucky court concluded that it was not the intent of the legislature to enhance a charge because of its involvement with a firearm and then increase the punishment a second time by the application of a habitual offender statute. That is exactly what the majority is doing in the present case. In my opinion, any time a person is convicted and punished in a manner prohibited by the state or federal constitution it amounts to plain error and this Court should consider it on appeal, even if it is not argued in the briefs. Jurisdiction of the Court should be a matter which we will consider on any appeal without the necessity of the parties even arguing it. Both sides appear to rely on Rust v. State, 263 Ark. 350, 565 S.W. 2d 19 (1978). A reading of the case would seem to sustain both arguments. At any rate, in Rust we did not deal with the same situation as we have before us in the present case. Any way you look at this case it boils down to the fact that the possession of the firearm was the basis for both the conviction as a felony in possession of a firearm and for the enhancement as a habitual offender. This is, in my opinion, twice placing a person in jeopardy for the same offense. Therefore, I would reverse and remand or do as we did in the case of McDonald v. State, 266 Ark. 56, 582 S.W. 2d 272 (1979). I am authorized to state that Mays, J., joins me in this dissent.